Title: From George Washington to the Board of War, 15 April 1779
From: Washington, George
To: Board of War



Gentlemen,
Head Quarters Middle Brook April 15th 1779

I am honored with your favours of the 7th and 9th.
It is infinitely to be lamented, that the Clothiers department still remains on so undecided and precarious a footing—The Board’s observation on the present expedient is evidently just. Our prospects for the future supply of cloathing from every thing that has come to my knowlege are truly deplorable.
I am happy in the measures persuing to provide cannon—This is a point which cannot be pushed with too much vigour. We want them much every where. The having a sufficiency for the posts on the North River is of the greatest importance—The imperfect state of defence in which they have hitherto been has been an inconceivable clogg and incumbrance to our general operations and must continue to be so if not effectually remedied—An Estimate of the quantity of ordnance necessary for them, made by General Du Portail was some time since delivered to Congress—I have not a copy; but if the original cannot be obtained—General du Portail, will furnish a duplicate at the requisition of the Board.
From the consideration suggested by the Board we had better at present content ourselves with carbines for the cavalry.
With respect to the proposition for a division of the German batalion; the Board will find my sentiments contained in the inclosed extract of a letter of the 8th to Governor Johnson—The inco[n]veniences, as to an interference of rank, pointed out there relatively to the Maryland line, would in part apply to the Pensylvania—The dissolving of some corps and incorporating them with others cannot at this time be safely carried further than it has been—The officers begin to be a little sore upon the subject, and to think that they hold their commissions on too cheap and uncertain a tenure–We must be cautious therefore how we extend the experiment too far—our constitution wants vigor, and in many cases palliatives rather than disagreeable remedies are to be used.
The same objection stands against the reduction of the cavalry—But as it is a very doub[t]ful question whether the next campaign will, on the side of the enemy, be productive of very vigorous offensive operations; it may perhaps be adviseable to let the corps remain as they are, without going to the excessive expence of an augmentation—They would be extremely useful, if we could have them; but the saving expence in our circumstances is a capital object.
I coincide in opinion with the Board as to the impropriety of a partial supply of shoes and boots to a particular set of officers. Anything which may heretofore have been done in this way has been without my concurrence. But I find in several instances by different means, that particular corps have been furnished out of the public stock–This gives a plea to others to expect the same, and being denied it, becomes a source of discontent—The perplexities to which I am exposed for want of a system in the Clothiers department and more ample and determinate provision for the officers are endless—while I am scrupulous of administring to their necessities without proper authority and am waiting for some general rule to be established; liberties are taken by others of a partial operation, that serve to embarrass me, and give an air of too rigid exactness to my conduct. In this dilemma, I feel myself too delicately situated either to blame or imitate what is done—and can only lament that the remedy is delayed. I wish it were possible that something final and satisfactory could be adopted.
I have by a late regulation divested the Brigadiers of the right of making contracts by exchanging hides for shoes and confined it wholly to the Commissary of hides—If some general arrangement for providing the officers cann⟨ot⟩ at once take place, I wish even a partial and temporary one could be made for supplying them with shoes and boots and putting the whole upon an equal footing—This I submit to the Board. I think with the Board it will be best that the soldiers from the Maryland line employed in the factory at Newark, should return to their corps. This factory was instituted when we were in peculiar distress for want of the article of shoes. I am sorry however, that the present state of our numbers, or our prospects of future reinforcements, do not in my judgment, authorise a diminution of our force for establishing the factories proposed in Pensylvania and Connecticut—I should hope there is not an absolute necessity, for it, and that the army may be supplied other⟨wise, especia⟩lly by contracts in the way of barter—giving raw hides for shoes—The numerous demands upon the line for purposes that cannot be dispensed with make it altogether inexpedient to increase them by any other, that can possibly be avoided. I have the honor to be With very great respect Gentlemen Your most Obed. st.
